                                          Case 3:18-cv-01586-JSC Document 901 Filed 08/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE: PACIFIC FERTILITY CENTER
                                   7                                                         Case No. 18-cv-01586-JSC
                                         LITIGATION
                                   8           Re: A.B., C.D., E.D., G.H., and I.J
                                                                                             ORDER RE: MOTION FOR ENTRY OF
                                   9                                                         JUDGMENT UNDER RULE 54(B)

                                  10                                                         Re: Dkt. No. 883

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs A.B., C.D., E.F., G.H., and IJ prevailed at trial on their product liability and

                                  14   failure to recall claims against Chart Industries. Because Plaintiffs also brought claims against

                                  15   Pacific Fertility Center, Prelude, and Pacific MSO (the “PFC entities”) which have been stayed

                                  16   pending arbitration, this action remains pending and judgment was not entered following the

                                  17   jury’s verdict on Plaintiffs’ claims against Chart. Plaintiffs now move for entry of judgment under

                                  18   Federal Rule of Civil Procedure 54(b) arguing that there is no just reason to delay entry of

                                  19   judgment on their claims against Chart pending arbitration of their claims against the remaining

                                  20   Defendants. (Dkt. No. 883.) Having considered the parties’ briefs, the Court concludes that oral

                                  21   argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and GRANTS the motion.

                                  22                                              DISCUSSION

                                  23          Under Rule 54(b), “[w]hen an action presents more than one claim for relief ... or when

                                  24   multiple parties are involved, the court may direct entry of a final judgment as to one or more, but

                                  25   fewer than all, claims or parties only if the court expressly determines that there is no just reason

                                  26   for delay.” This “Rule was adopted ‘specifically to avoid the possible injustice of delay[ing]

                                  27   judgment o[n] a distinctly separate claim [pending] adjudication of the entire case.... The Rule thus

                                  28   aimed to augment, not diminish, appeal opportunity.’” Jewel v. Nat’l Sec. Agency, 810 F.3d 622,
                                          Case 3:18-cv-01586-JSC Document 901 Filed 08/13/21 Page 2 of 5




                                   1   627–28 (9th Cir. 2015) (quoting Gelboim v. Bank of Am. Corp., 574 U.S. 405, 409-10 (2015)

                                   2   (alterations in original)).

                                   3           A two-step process governs the Rule 54(b) analysis. “A district court must first determine

                                   4   that it has rendered a ‘final judgment,’ that is, a judgment that is ‘an ultimate disposition of an

                                   5   individual claim entered in the course of a multiple claims action.’” Wood v. GCC Bend, LLC, 422

                                   6   F.3d 873, 878 (9th Cir. 2005) (quoting Curtiss–Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7

                                   7   (1980)). Second, the court “must determine whether there is any just reason for delay.” Wood, 422

                                   8   F.3d at 878. The latter determination focuses on: “(1) the interrelationship of the certified claims

                                   9   and the remaining claims in light of the policy against piecemeal review; and (2) equitable factors

                                  10   such as prejudice and delay.” Tsyn v. Wells Fargo Advisors, LLC, No. 14-CV-02552-LB, 2016

                                  11   WL 7635883, at *2 (N.D. Cal. June 27, 2016) (citing Curtiss-Wright, 446 U.S. at 8-10; Gregorian

                                  12   v. Izvestia, 871 F.2d 1515, 1518-20 (9th Cir. 1989)).
Northern District of California
 United States District Court




                                  13           “It is left to the sound judicial discretion of the district court to determine the ‘appropriate

                                  14   time’ when each final decision in a multiple claims action is ready for appeal. This discretion is to

                                  15   be exercised ‘in the interest of sound judicial administration.’” Jewel, 810 F.3d at 628 (quoting

                                  16   Curtiss-Wright, 446 U.S. at 7); see also Jewel, 810 F.3d at 628 (“juridical concerns” regarding

                                  17   piecemeal appeals are reviewed de novo; otherwise, “discretionary judgment of the district court

                                  18   should be given substantial deference”).

                                  19       A. Final Judgment as to Plaintiffs’ Claims Against Chart

                                  20           Chart does not argue—nor could it—that the jury’s verdict in Plaintiffs’ favor on all three

                                  21   of the claims pled, finding of damages, and allocation of fault between Chart and the PFC entities

                                  22   constitutes a final judgment as to Plaintiffs’ claims against Chart. The jury’s verdict constitutes “a

                                  23   judgment in the sense that it is a decision upon a cognizable claim for relief, and ... final in the

                                  24   sense that it is an ultimate disposition of an individual claim entered in the course of a multiple

                                  25   claims action.” Curtiss-Wright, 446 U.S. at 7 (internal citation and quotation marks omitted). The

                                  26   first step of the Rule 54(b) inquiry is thus easily resolved.

                                  27       B. Just Reasons to Delay Entry of Final Judgment

                                  28           Having found finality, the Court must next determine whether there is any just reason for
                                                                                          2
                                          Case 3:18-cv-01586-JSC Document 901 Filed 08/13/21 Page 3 of 5




                                   1   delay considering the policy against piecemeal appeals and the equities involved. Curtiss-Wright,

                                   2   446 U.S. at 8. Chart insists that entering final judgment here will spawn multiple appeals on

                                   3   overlapping facts and legal issues and that the equities do not weigh in Plaintiffs’ favor. The

                                   4   Court disagrees.

                                   5          1) Avoidance of Piecemeal Litigation

                                   6          Chart maintains that Rule 54(b) relief is inappropriate here because any appeal would not

                                   7   resolve all of Plaintiffs’ claims nor would it include all the parties. See Jewel, 810 F.3d at 630 (“A

                                   8   final complication is that not all of the parties are included in this appeal, nor does this appeal

                                   9   resolve all of the Jewel plaintiffs’ claims.”). Chart emphasizes that Plaintiffs’ claims against the

                                  10   PFC entities—which arise out of the same facts here—will be adjudicated in arbitration and the

                                  11   arbitration decision will be subject to confirmation or vacatur by this Court, and to an appeal

                                  12   following this Court’s decision.
Northern District of California
 United States District Court




                                  13          Chart relies heavily on the Ninth Circuit’s statement in Wood that “[t]he greater the overlap

                                  14   the greater the chance that this court will have to revisit the same facts—spun only slightly

                                  15   differently—in a successive appeal.” 422 F.3d at 882. However, as Plaintiffs note, the Ninth

                                  16   Circuit also stated that “[w]e do not mean to suggest that claims with overlapping facts are

                                  17   foreclosed from being separate for purposes of Rule 54(b). Certainly they are not.” Id. at 881. In

                                  18   Wood, “the factual issues overlap[ped] entirely—not just substantially; and the only legal right

                                  19   asserted [wa]s the right not to be discriminated against on account of age.” Id. at 882.

                                  20          While the factual circumstances underlying Plaintiffs’ claims against Chart are nearly the

                                  21   same as for their claims against the PFC entities, “the claims under review [are] separable from the

                                  22   others remaining to be adjudicated and [] the nature of the claims already determined [is] such that

                                  23   no appellate court would have to decide the same issues more than once even if there were

                                  24   subsequent appeals.” Curtiss-Wright, 446 U.S. at 8. That is, although Chart’s appeal could raise

                                  25   challenges to the jury’s factual findings and this Court’s legal conclusions, an appeal of the

                                  26   arbitration decision regarding the PFC entities would not have a similar scope. “Neither erroneous

                                  27   legal conclusions nor unsubstantiated factual findings justify federal court review of an arbitral

                                  28   award under the statute.” Biller v. Toyota Motor Corp., 668 F.3d 655, 662 (9th Cir. 2012).
                                                                                          3
                                          Case 3:18-cv-01586-JSC Document 901 Filed 08/13/21 Page 4 of 5




                                   1   Chart’s insistence that the Court’s review of the arbitration decision “necessitates analyzing how

                                   2   the arbitrators applied the law to the facts of the case, the same facts Chart will raise on appeal” is

                                   3   unavailing. (Dkt. No. 896 at 5.) “[T]he FAA does not sanction judicial review of the merits, and

                                   4   whether or not the panel’s findings are supported by the evidence in the record is beyond the scope

                                   5   of our review.” Lagstein v. Certain Underwriters at Lloyd's, London, 607 F.3d 634, 640–41 (9th

                                   6   Cir. 2010) (cleaned up).

                                   7           Accordingly, juridical concerns such as avoidance of piecemeal litigation do not weigh

                                   8   against Rule 54(b) certification here.

                                   9           2) Equitable Considerations

                                  10           Next, the Court must consider “traditional equitable principles such as prejudice and

                                  11   delay.” Gregorian v. Izvestia, 871 F.2d 1515, 1519 (9th Cir. 1989). Plaintiffs insist that the

                                  12   equities weigh decidedly in favor of immediate entry of judgment because it would delay entry of
Northern District of California
 United States District Court




                                  13   judgment by at least a year and “deprive Plaintiffs of the use of their sizable monetary awards for

                                  14   fertility services made necessary by the tank failure.” (Dkt. No. 883 at 7.) Plaintiffs also argue

                                  15   that a lengthy delay would prejudice the claims of other IVF patients who were harmed by the

                                  16   same incident suggesting that these individuals “will likely be entitled to rely on the res judicata

                                  17   effects of that trial in their own proceedings.” (Id. at 8.)

                                  18           Chart’s argument that Plaintiffs will not be prejudiced by any delay because any delay

                                  19   would be minor is unpersuasive for several reasons. First, to the extent that Plaintiffs seek to use

                                  20   the damages awards to pursue fertility services, any delay in their ability to do so is prejudicial.

                                  21   Second, that the arbitration with the PFC entities is set for 2022 is unavailing given the pace of the

                                  22   arbitration proceedings—the Court first compelled arbitration of Plaintiffs’ claims against PFC in

                                  23   2019—and even if the arbitration occurs in 2022 there is no certainty as to when a decision will

                                  24   issue thereafter (or at least Chart has not pointed to anything that requires a decision within a

                                  25   certain amount of time). Finally, that Plaintiffs have reached a settlement in principal with the

                                  26   PFC entities which would resolve Plaintiffs’ arbitration claims as part of a global settlement does

                                  27   not weigh against entry of judgment against Chart now. While Chart suggests that the Court will

                                  28   need to offset Chart’s obligation to Plaintiffs to account for the settlement payment, Plaintiffs
                                                                                           4
                                          Case 3:18-cv-01586-JSC Document 901 Filed 08/13/21 Page 5 of 5




                                   1   persuasively note that any such offset is both speculative and would only relate to the economic

                                   2   damages and not the $13.05 million in non-economic damages. See Garcia v. Duro Dyne Corp.,

                                   3   156 Cal. App. 4th 92, 100 (2007) (“a nonsettling defendant is not entitled to an offset for such a

                                   4   settlement until the settlement monies have been paid.”); Id. at 102 (“a nonsettling defendant is not

                                   5   entitled to an offset credit under section 877 for the portion of any settlement that is attributable to

                                   6   noneconomic damages.”).

                                   7          Accordingly, the balance of equities weighs in Plaintiffs’ favor and there is no just reason

                                   8   to delay entry of judgment.

                                   9                                              CONCLUSION

                                  10          For the reasons stated above, Plaintiffs’ motion for entry of judgment under Rule 54(b) is

                                  11   GRANTED.

                                  12          The Clerk is instructed to enter final judgment on Plaintiffs’ claims against Chart using the
Northern District of California
 United States District Court




                                  13   proposed final judgment submitted by Plaintiffs. (Dkt. No. 883-1.)

                                  14          This Order disposes of Docket No. 883.

                                  15          IT IS SO ORDERED.

                                  16   Dated: August 13, 2021

                                  17

                                  18
                                                                                                      JACQUELINE SCOTT CORLEY
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
